Citation Nr: 0921141	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  07-12 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bowel disorder, 
and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk





INTRODUCTION

The Veteran had active duty military service from May 1951 to 
May 1953.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2006 rating 
determination by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in Cleveland, Ohio.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for a bowel disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. An August 1953 RO rating decision denied the Veteran's 
claim for service connection for an intestinal condition; the 
Veteran did not appeal this August 1953 RO rating decision. 

2. Evidence associated with the claims file after the last 
final denial in August 1953 is new evidence, and when 
considered with the previous evidence of record, it relates 
to an unestablished fact necessary to substantiate the 
Veteran's claim.


CONCLUSIONS OF LAW

1. The August 1953 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2. New and material evidence has been submitted, and the 
claim of entitlement to service connection for a bowel 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  In the case of a request to reopen a 
previously disallowed claim, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

For purposes of evaluating the Veteran's request to reopen 
his claim for service connection for a bowel disorder the 
Board notes that a lengthy discussion of VCAA notice is 
unnecessary as the Board is reopening this claim.  

VA also has a duty under the VCAA to assist the Veteran in 
obtaining evidence necessary to substantiate the claim.  In 
this regard, the Veteran's service treatment records are 
associated with the claims file, as are various private 
treatment records.  The Board finds that all relevant 
evidence necessary for an equitable disposition of the issue 
of reopening the Veteran's claim has been obtained, and that 
this issue is therefore ready for appellate review.

II. Analysis

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§§ 7103 and 7104 (West 2002).  However, the claimant may 
request that VA reopen his claim upon the receipt of 'new and 
material' evidence.  38 U.S.C.A. § 5108 (West 2002).  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, VA must reopen the claim 
and review its former disposition.  Id. See also Hodge v. 
West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  

38 C.F.R. § 3.156(a) (2008) defines "new and material 
evidence" as evidence not previously submitted which relates 
to an unestablished fact necessary to substantiate the claim 
and presents the reasonable possibility of substantiating the 
claim.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined that 
new and material evidence has been submitted, the claim must 
be reopened.  VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist the Veteran in 
developing the facts necessary for his claim has been 
satisfied.

The Board notes that the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on the merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board may 
not discuss the merits of a final decision until the Veteran 
has presented new and material evidence sufficient for the 
Board to reopen the claim.  See 38 U.S.C.A. § 5108 (West 
2002).

At the time of the prior final decision in this matter, as 
issued in an August 1953 RO rating decision, the evidence 
under consideration consisted of the Veteran's service 
treatment records, private medical records, and lay 
statements made by the Veteran.

Since the final denial in August 1953, the Veteran has 
submitted additional evidence, including private treatment 
records.  Upon examination, the Board finds that a portion of 
these private treatment records are new and material evidence 
sufficient to reopen the Veteran's claim.

Specifically, the Board notes a November 2006 letter from the 
Veteran's treating physician.  This physician indicates that 
the Veteran currently suffers from irritable bowel syndrome.  
The physician references the Veteran's military service and 
further states that the Veteran's condition appears to have 
begun in service and appears to have been aggravated by 
service.  This evidence is new because it was not part of the 
clams file at the time of the previous final denial.  This 
evidence is material because it is presumed credible and 
because it offers at least an indication that the Veteran's 
current bowel condition is related to his active duty 
service.  Thus, the Board finds that the November 2006 letter 
constitutes new and material evidence sufficient to reopen 
the Veteran's claim.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a bowel disorder is 
reopened, and to this extent the claim is granted.


REMAND

While the Veteran has offered sufficient new and material 
evidence to reopen his claim, there is nevertheless 
insufficient evidence in the record for the Board to make a 
proper determination.  Upon review, the Board finds that 
although the November 2006 opinion is insufficient to 
establish service connection, it offers at least an 
indication that the Veteran's condition is related to his 
service.  Thus, remand for a VA medical examination is 
warranted.

Under McLendon v. Nicholson, 20 Vet. App 79, 86 (2006) 
(citing 38 U.S.C.A. § 5103A(d)(2)), a medical examination 
must be provided "when there is: (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability . . . and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
(Board) to make a decision on the claim."

In this case, there is current medical evidence that the 
Veteran suffers from a chronic bowel disorder.  The November 
2006 letter states that the Veteran currently suffers from 
irritable bowel syndrome.

Further, the Veteran's service treatment records indicate 
that he was treated for a bowel disorder on multiple 
occasions during service.  Service treatment records indicate 
that the Veteran suffered from bowel issues including 
abdominal distress and diarrhea.  

Finally, there is at least an indication that the Veteran's 
current bowel condition is related to his active duty 
service.  The November 2006 letter from the Veteran's 
treating physician references the Veteran's military service 
and further states that the Veteran's condition appears to 
have begun in service and appears to have been aggravated by 
service.  While the physician's opinion that it "appears" 
that the Veteran's bowel condition is related to service is 
insufficient to establish a conclusive nexus between the 
Veteran's condition and service, it offers at least an 
indication of a nexus.  Thus, remand for a VA examination and 
corresponding opinion is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. Schedule the Veteran for a VA 
examination to determine whether he 
suffers from a chronic bowel disorder 
related to his active duty service.  The 
claims file, to include a copy of this 
REMAND, must be made available to the 
examiner for review.  The examination 
report should reflect that such review was 
completed.  After reviewing the record, 
examining the Veteran, and performing any 
medically indicated testing, the examiner 
should provide a diagnosis for any chronic 
bowel disorders.  The examiner should then 
provide an opinion as to whether it is 
more likely than not (more than 50 percent 
probability), at least as likely as not 
(50-50 percent probability), or less 
likely than not (less than 50 percent 
probability) that the Veteran's bowel 
disorder is etiologically related to his 
active duty service.  A detailed rationale 
should be provided.  If it cannot be 
determined whether the Veteran currently 
has a chronic bowel disorder that is 
related to service on a medical scientific 
basis and without invoking processes 
related to guesses or based upon mere 
conjecture, the examiner should clearly 
and specifically state so in the 
examination report, with an explanation as 
to why this is so. 

2. After completion of the above and any 
other development deemed necessary, review 
the expanded record and readjudicate the 
Veteran's claim on appeal. Unless the 
benefits sought are granted, the Veteran 
and his representative, if any, should be 
furnished a supplemental statement of the 
case that fully complies with the 
provisions of 38 C.F.R. § 19.29 (2008).  
The Veteran and his representative, if 
any, should then be afforded the 
opportunity to respond, after which the 
case should be returned to the Board, if 
in order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


